On Petition foe Reheaeing.
Ewbank, C. J.
—Each additional case cited by appellee in his petition for rehearing in support of the contention that he is entitled to receive compensation from his employer under the statute and also to recover at common law from the one whose negligence caused his injury, is based directly upon the fact that the statute under consideration in that case does not forbid a double *700recovery. In Vayto v. Terminal & R. Co. (1915), 18 Ohio N. P. Rep. (N. S.) 305, the court said: “The English act of 1906 provides in express terms that an employe injured in the course of his employment, by a third person, ‘shall not be entitled to recover both damage and compensation/ The Ohio statute places no such limitation upon the rights of the employe.”
In Newark Paving Co. v. Klotz (1914), 85 N. J. Law 432, 91 Atl. 91, and 86 N. J. Law 690, 92 Atl. 1086, after holding that the acceptance of $800 in settlement of the common-law right of action against the negligent wrong-doer, and the execution of a release in its favor, did not bar the recovery of compensation under the New Jersey Act of 1911, the court said: “It is true this conclusion makes it possible for the employe to secure under the act of 1911 double compensation. This was probably not the intent of the legislature, though, as we think, the result of the language of the statute. The difficulty seems to be obviated by the amendment of 1913 (Pamph. L. pp. 312, 313).”
In Lancaster v. Hunter (1919), (Tex. Civ. App.) 217 S. W. 765, the court quoted a provision of the Texas Act of 1917, p. 285, that if compensation be claimed under the statute, then the association paying it might enforce, in the name of the injured employe, the liability of a third person legally liable for causing the in j dry, and recover damages “for the joint use of said employe or beneficiaries and the association * * * and in case the association recovers a sum greater than that paid or assumed by the association to the employe or his legal beneficiaries, together with a reasonable cost of enforcing such liability * * * the excess so recovered shall be paid to the injured employe or his beneficiaries,” and the court said: “The act evidently contemplates that the injured employe is the real beneficiary in cases where the damages exceed, as may *701often happen, the amount received by the employe from the indemnifying association. Numerous authorities might be cited to the effect that in equity the real beneficiary may always be permitted to sue where the party having the mere legal title or right fails or refuses.”
None of these cases construed a statute expressly enacting that the injured employe “shall not collect from both” employer and third person. The court, in Swader v. Flour Mills Co. (1918), 103 Kan. 703, 176 Pac. 143, only held that an injured employe or his legal representative might obtain an award of compensation from the employer without affecting his right to recover a judgment for damages against a third person under a statute providing that “he shall not be entitled to recover both damages and compensation.” The court said: “The plaintiff has not accepted the compensation provided for her and her children under the compensation proceedings * * * No artificiality surrounds the word ‘recover’ in this act. ‘Recover’ here means ‘obtain,’ ‘procure,’ ‘get,’ and the like; to get damages or compensation; not a judgment, but the benefits of a judgment; it means payment * * * the legislature would hardly concern itself about how many uncollectible judgments a person might recover under the act, but it would wisely and justly provide that the injured party would only be entitled to receive payment from the wrongdoer or from the employer, and not from both.”
5. The Indiana statute expressly provides that the injured workman “shall not collect from both” (Acts 1915 p. 392, §13, supra,). Where the meaning of a statute is plain the courts must enforce it as it is written, and may not resort to an artificial construction to conform the law to what has been enacted in other states in wholly different language.
The petition for a rehearing is overruled.